Title: From Thomas Jefferson to Jones & Howell, 5 May 1806
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Messrs. Jones & Howell
                     
                            Washington May 5. 06.
                        
                        I inclose your letter of Sep. 7. 05 merely to shew the source of my error in supposing the sum of 317.93
                            instead of 349.93 was what should be remitted you. on recurring to this letter I saw at once that it was merely an error
                            in carrying out the sums. the inclosed draught of the bank of the US. at this place on that at Philadelphia for 300. D. will
                            exactly square our accounts. I have been tardy in this remittance, but it has not been in my power to send it sooner.
                            Accept my salutations & respects.
                        
                            Th: Jefferson
                     
                        
                    